Mr. Justice Bean
delivered the opinion of the court.
1. The demand consists of a single item, the materials furnished and labor performed. The case is a *103companion to Barr v. World Keepfresh Co., ante, p. 95 (150 Pac. 747), differing but slightly from that and controlled thereby. In this case it is contended that the sum of $24 was for nonlienable items, consisting of board, lodging and expenses. It is shown by the evidence that the plaintiff, according to his custom, paid the workmen for work done outside of the City of Salem the usual rate per diem and $5 per week additional. The plaintiff had nothing to do with boarding his help. This item and other expenses, such as freight upon material, were simply matters which added to the cost of the labor and material. It is earnestly argued by defendant that the evidence in the case does not support the decree. This position cannot be maintained. To begin with, the answer of the defendant is not, and apparently could not be, a square denial of the claim. It is to the effect that it denies every allegation therein except as admitted. It acknowledges that the plaintiff furnished some materials for a dryer in the town of "Willamina. How much was so furnished, or whether less than the above amount, nowhere appears in the answer. Waiving this, however, a careful examination of the evidence shows that the claim is a reasonable amount for the labor performed and materials furnished in the construction of the dryer. Mr. Barr did not personally superintend the erection of the plant, but shipped the material to the place, and his foreman, who was present during the whole time, testified that he received the materials, kept his own time and that of the men. Plaintiff’s evidence shows that the amount charged was reasonable. None of this evidence is contradicted. The decree appealed from provides that the building and dryer be sold first, and then, if necessary, block 4, upon which the same is situated, shall be sold. This might work *104a hardship upon the defendant. The building and necessary ground should he sold together. With this exception the decree of the lower court is affirmed; plaintiff to recover costs. Affirmed.
Mr. Chief Justice Moore, Mr. Justice Eakin and Mr. Justice Harris concur.